Citation Nr: 0903079	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to an effective date prior to November 25, 
2003 for the award of a 50 percent rating for service-
connected post-traumatic stress disorder (PTSD).

2.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
hemangioma, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. In a September 2002 
rating decision the RO granted service connection for PTSD 
and a 10 percent rating, effective March 20, 2000. The claim 
for an earlier effective date for an award of a 50 percent 
rating prior to November 25, 2003 originated from the 
veteran's appeal of the initial assigned rating for this 
disorder. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).

The relevant procedural history establishes that a May 2004 
decision awarded an increased rating of 30 percent as of 
August 25, 2003. In an April 2008 decision the RO granted the 
following increase in rating: to 30 percent from March 20, 
2000;   50 percent from November 25, 2003; a temporary total 
evaluation due to hospitalization from March 15, 2004 to June 
30, 2004; with a 50 percent rating resumed from July 1, 2004; 
and a 70 percent rating from March 27, 2007. 

In July 2008 correspondence, the veteran's designated 
representative clarified that the only benefit still sought 
was an earlier effective date of October 1, 2002 for the 30 
percent rating for PTSD, in recognition of the fact that the 
total combined disability rating from August 25, 2003 was 
already at 100 percent. The RO's September 2008 Supplemental 
Statement of the Case (SSOC) in view of benefits already 
granted to this point, adjudicated the claim as entitlement 
to an effective date of October 1, 2002 for an increased 
rating (i.e., a 50 percent or higher rating) for PTSD. The 
Board has characterized the earlier effective date issue 
accordingly. 



Also on appeal, a June 2007 rating decision denied a petition 
to reopen a claim for entitlement to service connection for a 
hemangioma, on the basis that there was no new and material 
evidence to warrant reopening and reconsidering that 
decision.   38 C.F.R. § 3.156(a) (2008).


FINDINGS OF FACT

1.	From the March 20, 2000 effective date of service 
connection up until November 25, 2003, the veteran's service-
connected PTSD has involved occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. There is no indication of symptomatology that would 
warrant a 50 percent evaluation or higher prior to November 
25, 2003.

2.	The RO's May 2004 rating decision denied the veteran's 
original claim for service connection for a hemangioma. The 
decision was not appealed.

3.	Evidence associated with the record since May 2004 does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim.


CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than November 
25, 2003 for the award of a 50 percent rating for PTSD are 
not met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.400; 4.130, 
Diagnostic Code 9411 (2008).

2.	The May 2004 rating decision that denied entitlement to 
service connection for a hemangioma is final. 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 3.104(a), 
20.200, 20.202.


3.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). 

The RO has informed the veteran of what evidence would 
substantiate his petition to reopen through April 2007 and 
July 2008 VCAA letters, which notified him as to each element 
of satisfactory notice set forth under the Pelegrini II 
decision. The April 2008 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
service connection and the applicable regulation on reopening 
a claim. The VCAA notice further indicated the joint 
obligation between VA and the veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the July 2008 correspondence 
provided notice concerning both the disability rating and 
effective date elements of a pending claim for benefits.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria  as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence. In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous denial. In this instance, the 
notice correspondence to the veteran provided a claim-
specific definition of the standard for "new and material" 
evidence which met the notice obligations prescribed by the 
Kent decision.

The claim on appeal for an earlier effective date originated 
from the veteran's appeal of the initial rating assigned 
following the RO's September 2002 rating decision that 
granted service connection for PTSD. Where a claim for 
service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a NOD with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here, the RO apprised the veteran of the 
requirements of the VCAA through May 2002 correspondence on 
his then-pending claim for service connection, and no further 
VCAA notice is required. In any event, the veteran has been 
provided a July 2008 notice letter explaining what evidence 
would substantiate a higher disability rating since the 
effective date of the grant of service connection, and the 
June 2005 SOC and later supplemental SOCs (SSOCs) cited to 
the applicable law and regulations. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining extensive 
records of VA outpatient treatment, from private treatment 
providers, and pertaining to the receipt of Social Security 
Administration (SSA) benefits. The veteran has undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). While in this instance the veteran's 
representative has requested a VA examination on the issue of 
service connection for a hemangioma, the duty to assist 
through providing a medical examination does not apply upon 
adjudicating a petition to reopen, as compared to an original 
claim for compensation benefits. 38 C.F.R. § 3.159(c). In 
support of his claims the veteran has provided additional 
records from private treatment providers and several 
statements. He has declined the opportunity to testify at a 
hearing in furtherance of his claims. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 
Analysis of the Claims

Earlier Effective Date

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008). The general rule 
with regard to an award of increased compensation is that the 
effective date for such an award will be the date the claim 
was received or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400(o)(1) (2008). An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 
 
The veteran through his representative is appealing the 
decision to assign an increased evaluation of 50 percent or 
higher, according to the effective date of November 25, 2003. 
He had originally appealed from the September 2002 rating 
decision that granted service connection and a 10 percent 
initial rating for PTSD, from March 20, 2000. See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals the initial rating for a disability, VA must consider 
the propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection). The claim for an earlier effective date arose 
from the increased initial rating claim which already was in 
appellate status. The Board therefore will examine whether 
there is medical evidence to support an earlier effective 
date, without need to also establish that the veteran filed a 
separate claim for increase any time before November 25, 
2003.
 
As indicated, the veteran's representative specifically 
requested an earlier effective date for an increased rating 
to 50 percent or more of October 1, 2002, the date the RO 
notified the veteran of its original grant of service 
connection for PTSD. This notwithstanding, the Board will 
consider the instant claim from the original March 20, 2000 
effective date of service connection.

The Board's review of the medical evidence in this case 
continues to support the assignment of the existing effective 
date for the award of compensation at the 50 percent level. 
There is no indication of service-connected symptomatology 
warranting at least a 50 percent rating prior to November 25, 
2003. Hence, the claim for an earlier effective date is being 
denied.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The veteran filed a claim for entitlement to service 
connection for PTSD that was received on March 20, 2000, at 
which time he reported having symptoms of PTSD, depression, 
and anxiety. VA outpatient records include a June 2000 
psychiatric consultation indicating the veteran's report of 
depressed mood, poor sleep, and irritability for several 
years. He reported an increase in flashbacks and intrusive 
recurrent recollections, associated with panic, anxiety, 
guilt, and diaphoresis. Objectively the veteran appeared neat 
and clean, was cooperative and well spoken, tended to avoid 
talking of traumatic episodes and became distressed on doing 
so, had an anxious and depressed mood, and was cognitively 
grossly intact with affect congruent to thought content. The 
diagnosis was PTSD and alcohol dependence. The psychiatrist 
indicated that he was prescribing antidepressant medication. 

On a follow-up evaluation in August 2000, after adjustment to 
medication dosage the veteran's sleep patterns had improved, 
and anxiety level and temper also improved. On evaluation in 
September 2000 the veteran reported a definite increase in 
energy and lack of depression. He indicated he still had 
symptoms of intrusive thoughts, feelings of agitation, and 
tenseness. He reported that the medication helped with sleep, 
temper, and irritability. In November 2003 the veteran 
reported symptoms of intrusive recollections, anxiety, 
nightmares, and more isolation. He stated that he was no 
longer working, in part due to having undergone knee 
replacements and back pain.


On a July 2002 VA psychiatric examination for PTSD, the 
veteran denied any prior psychiatric hospitalizations or 
suicide attempts. He stated he no longer obtained treatment 
from a VA outpatient clinic. He had stopped taking the 
medication because of fatigue as a side effect. This was the 
only time he had been prescribed psychotropic medication. 

During the objective evaluation the veteran demonstrated 
fluent speech and related well to the examiner. His mood was 
mildly anxious which was consistent with overall affect. 
Affect was full ranged and there did not appear to be 
depression. There was no evidence of emotional lability. 
Sensorium was clear, and he was oriented to person, place, 
time and situation. There was no evidence of any parameters 
of suicidality or homicidality. Responses to questions were 
crisp and clear, and thought processes were goal-directed, 
logical, and coherent. There were no signs of psychosis. 
Judgment and insight were intact. Cognitive processes were 
within normal limits, and there was no evidence of impairment 
of memory. The diagnosis was PTSD, and alcohol induced sleep 
and anxiety disorders. A Global Assessment of Functioning 
(GAF) score was assigned of 75.

The VA examiner further indicated that following service the 
veteran began experiencing symptomatology which met the DSM-
IV criteria for PTSD. The manifestations of the disorder had 
been complicated by a history of alcohol abuse, which had 
contributed to the sustension and exacerbation of PTSD 
symptomatology, particularly the hyperarousal symptoms. 
According to the examiner, since the veteran described 
alcohol use as a means of self-medication, only complete 
abstinence from alcohol would reveal the level of severity of 
PTSD symptoms. The examiner summarized that the veteran met 
the full criteria for PTSD, and that the symptoms were 
complicated by ongoing alcohol abuse.               He 
further indicated that despite the presence of these 
disorders, the symptoms evidently had not been severe enough 
either to interfere with occupational and social functioning, 
or to require continuous use of psychotropic medications.

The veteran also underwent a July 2002 VA examination for 
mental disorders other than PTSD which was completed by a VA 
social worker. With reference to medical history the veteran 
denied being diagnosed for any psychiatric disability, 
although he stated two years previously he saw a physician at 
a VA clinic for symptoms of depression. On questioning he did 
admit to thinking about suicide, but stated that when he 
thought about it he could not do this. The veteran stated 
that he would not watch movies on television that reminded 
him of events from service and he had sleep difficulties and 
nightmares. He stated that when he thought about various 
current physical ailments that this produced stress. He 
reported that he drank on average six to seven drinks every 
night, and that a VA treatment provider had told him that he 
drank in order to avoid memories of his service. The veteran 
stated that he had some social life and frequently associated 
with a couple of his friends. The examiner's impression was 
that the veteran had some symptomatology of PTSD, and further 
found that the veteran's social and occupational functioning 
ability was impacted minimally by this disorder. According to 
the examiner, it was his impression that the veteran 
considered his physical disability and symptoms of it as the 
greatest stressor. The GAF score assigned was 75 to 80. 

The competent evidence of record does not provide a basis 
upon which to assign any increase in disability evaluation 
prior to November 25, 2003, as of which an existing 50 
percent rating has been provided. The medical evidence for 
the time period considered does not indicate that the veteran 
generally had one or more of the symptoms corresponding to a 
50 percent rating, or otherwise demonstrate that he 
experienced occupational and social impairment with reduced 
reliability and productivity. The treatment history did not 
substantiate such findings which are consistent with a 50 
percent rating as a flattened affect, circumstantial speech, 
frequent panic attacks, or impairment insight or judgment. 38 
C.F.R. § 4.130, Diagnostic Code 9411. 

During this timeframe he initially was able to obtain a 
significant degree of reduction in symptoms through a course 
of medication. The veteran also remained employed on a full-
time basis through early-2003 when he left his occupation due 
to back and knee surgeries. The evaluating July 2002 VA 
psychiatric examiner has concluded that his symptoms were not 
severe enough to impact social and occupational functioning. 
This examiner also attributed a significant portion of the 
symptoms that were established to the use of alcohol, which 
while in limited circumstances may be considered compensable 
secondary to service-connected under Allen v. Principi, 237 
F.3d 1368, 1381 (Fed. Cir. 2001), here the required "clear 
medical evidence" of an etiological relationship of this 
type has not been demonstrated. The examining VA social 
worker similarly concluded that the impact of PTSD 
symptomatology upon the veteran's functional capacity was 
minimal.            In addition, both of the assigned GAF 
scores were at or slightly above 75. According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed. 2000) (DSM-IV-TR), a GAF score of 75 to 80, is indicative 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), and no more 
than slight impairment in social, occupational, or school 
functioning. 

The VA outpatient treatment history and examination reports 
substantiate an ongoing level of symptomatology which is 
consistent with the assigned 30 percent evaluation since the 
March 20, 2000 effective date of service connection. The RO's 
April 2008 rating decision retroactively assigned this 
increased rating during the pendency of the appeal. However, 
the record does not further substantiate symptoms or findings 
indicating a 50 percent or higher evaluation is warranted.

In comparison, the report of a November 2003 review 
examination indicates the veteran described an exacerbation 
in his PTSD symptomatology. There were findings on evaluation 
of suicidal ideation, without any intent or plan, depressed 
mood, irritability, and some ideas of reference. The assigned 
GAF was 50.           The examiner stated that since the last 
examination his occupational status and psychiatric condition 
had worsened. While some of these manifestations appeared to 
be due to physical ailments and occupational circumstances, 
there was evidence of decreased level of psychological 
functioning. The RO's increase in rating to 50 percent, 
effective November 25, 2003 was based on this examination 
report.         As indicated, the evidence does not provide 
any basis to award a 50 percent or higher rating before that 
time period.

For these reasons, the Board is denying the claim for an 
effective date prior to November 25, 2003 for the award of a 
50 percent rating for PTSD.                        The 
preponderance of the evidence is unfavorable on this claim, 
and the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Petition to Reopen

The RO's May 2004 rating decision considered and denied the 
veteran's original claim of entitlement to service connection 
for a hemangioma, including as due to exposure to Agent 
Orange. The basis for the decision was that the claimed 
disorder was not among those which by regulation are 
recognized as associated with herbicide exposure. 38 C.F.R. § 
3.309(e) (2008). Since the veteran had service in the 
Republic of Vietnam during the Vietnam Era, the fact that he 
had exposure to herbicides is presumed. 38 C.F.R. § 
3.307(a)(6)(iii) (2008). While this was the case, there was 
no direct basis under the regulations or other medical 
evidence establishing that a hemangioma was incurred or 
aggravated during the veteran's service. 

The RO notified the veteran of this determination later that 
month, and the veteran filed a June 2004 notice of 
disagreement (NOD) in response. The RO then issued a November 
2005 SOC in response. However, the veteran did not then file 
a timely VA Form 9 (Substantive Appeal) as the next stage in 
completing the appellate process, and the May 2004 rating 
decision became final on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.202.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,     the credibility of the evidence, although not 
its weight, is to be presumed.           Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                 
9 Vet. App. 273, 283 (1996).

At the time of the previous May 2004 RO rating decision, the 
element of the veteran's original claim that was deficient 
was that of competent evidence of a causal nexus between the 
claimed disorder and service. There had been already obtained 
a May 2003 MRI report of the lumbar spine region establishing 
an impression of a hemangioma on the L5 vertebral body, thus 
providing evidence of a current disability. The dispositive 
issue remains whether there is evidence associating the 
hemangioma with an incident of the veteran's service. 
Generally, a condition diagnosed as a hemangioma often refers 
to a disorder that is congenital in origin. See Stedman's 
Illustrated Medical Dictionary, 27th ed., at 795 (2000). 

The veteran's contention is that the hemangioma had its 
development in exposure to Agent Orange. To the extent there 
was any evidence that this was congenital, service connection 
would not be available for that claimed disability. See 38 
C.F.R. § 3.303(c). As indicated, however, the basis for the 
instant claim is that a hemangioma developed either during, 
or subsequent to service, the result of herbicide exposure.

There are several additional items of evidence which have 
been associated with the record following the RO's May 2004 
final rating decision, consisting of VA outpatient treatment 
and hospitalization records, records pertaining to the 
receipt of disability benefits from the Social Security 
Administration, duplicate copies of service personnel 
records, records from several private treatment providers, an 
internet medical publication, and statements from the 
veteran.          

Records of VA outpatient treatment and hospitalization from 
November 2003 to August 2007 which have since been added to 
the record, include the report of a December 2003 
dermatological consultation which indicated the presence of 
facial seborrheic dermatitis, and actinic keratosis of the 
forehead, without reference to the disorder claimed. A 
similar consultation in August 2005 showed a basal cell 
carcinoma, and actinic keratosis on areas of the head and 
face. The VA treatment history does not include any general 
reference to a hemangioma. 

VA examination reports for evaluation of the spine dated from 
August 2004, and August 2005, document several orthopedic and 
neurological manifestations of the veteran's service-
connected lumbar spine disorder, but do not refer to the 
presence of a hemangioma at the L5 vertebra or other 
location. 

Records obtained from the SSA include an October 2005 
administrative decision indicating that the veteran was 
determined to be disabled effective February 23, 2003, due to 
a primary diagnosis of osteoarthritis of the knees and hands, 
and secondary diagnosis of status-post fusion of the cervical 
spine. The supporting medical records from both VA and 
private treatment providers has been obtained and do not 
reveal specific complaints or findings of a hemangioma, apart 
from that already noted in the May 2003 MRI study.

Records of private hospitalization in February 2003 are for 
bilateral knee replacement procedures, and there are 
additional records from another facility in March 2003 for 
follow-up and treatment of complications from these 
procedures.

Treatment records from a private rehabilitation clinic dated 
from January to September 2003 pertain to several general 
medical conditions including psoriatic arthritis, peptic 
ulcer disease, and a headache disorder.

A December 2007 copy of an internet medical journal article 
provides information on the diagnosis and treatment of a 
hemangioma. There is no specific information in this 
publication to indicate or suggest a link between a 
hemangioma and an incident of the veteran's service. See 
generally Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide 
speculative generic statements, but in order to support 
medical causation must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion"). See also Timberlake v. Gober, 14 Vet. App. 122, 
130 (2000), citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).

The additional statements that the veteran has provided are 
generally cumulative of the existing record of his 
contentions in support of his claim. See Reid v. Derwinski, 2 
Vet. App. 312 (1992). See also Untalan v. Nicholson, 20 Vet. 
App. 467 (2006) (the presentation of new arguments based on 
evidence already of record as of the previous decision does 
not constitute new evidence). The Board has also taken into 
account the veteran's assertions on the etiology of the 
claimed disability that it developed due to chemical 
exposure, however, as he is a layperson without a medical 
background, this statement cannot be dispositive absent 
consistent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Based on the above, the newly received evidence is not also 
material to the disposition of the claim for service 
connection for a hemangomia. 38 C.F.R.               § 3.156. 
There is no medical finding from the above that presents a 
reasonable likelihood of establishing the element of 
causation in furtherance of the benefit sought. As the 
criteria for new and material evidence to reopen the claim 
have not been met, the benefit-of-the-doubt doctrine is not 
applicable, and the petition to reopen must be denied. See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	(CONTINUED ON NEXT PAGE)











ORDER

An effective date prior to November 25, 2003 for the award of 
a 50 percent rating for PTSD is denied.

The petition to reopen a claim for entitlement to service 
connection for a  hemangioma, including as due to herbicides, 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


